Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The newly filed IDS lists JP 2014-500847.  This reference is not prior art when considering the effective filing date of the present application.  US 2013/0236666 (Bookbinder et al.) is the corresponding US publication and is prior art under 35 USC 102(e).   
Bookbinder et al. teaches ion exchange at the interfaces of a three sheet laminate that results in compressive stress at the cladding interface.  See paragraph [0027].  The result is a glass having five compressive stress regions: two at the surfaces of the cladding layers, two in the cladding glass at the interface, and one in the middle of the core glass.  Id.  In regards to the paragraph [0027] embodiment, Bookbinder et al. does not teach the CTE relationship between the core and cladding layers as recited in claims 1 and 17.  
The ordinary skilled artisan in the art of glass laminates would have examined the CTE of the layers as it is an important factor in process design.  There are three options: the outer layers have an increased CTE compared to the core; the outer layers have a CTE that matches the CTE of core; or the CTE of the cladding layers is less than the CTE of the core (as recited in the present claims).  This last option would lead to a core that has a tensile stress.  See, e.g., US 2011/0200805, Figure 2b.  In contrast, Bookbinder et al. attempts to form a central compressive layer.  See the abstract and figure 2b. 
Thus, Bookbinder et al., alone or in combination with other prior art, fails to disclose laminate in which the cladding layers have a CTE that is less than the CTE of the core layer in combination with the other limitations of the claims. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784